Name: Commission Regulation (EC) No 514/96 of 25 March 1996 providing for reallocation of import rights under Regulation (EC) No 1977/95 opening and providing for the administration of an import tariff quota for frozen beef intended for processing
 Type: Regulation
 Subject Matter: tariff policy;  food technology;  foodstuff;  animal product
 Date Published: nan

 No L 76/20 ( EN Official Journal of the European Communities 26. 3 . 96 COMMISSION REGULATION (EC) No 514/96 of 25 March 1996 providing for reallocation of import rights under Regulation (EC) No 1977/95 opening and providing for the administration of an import tariff quota for frozen beef intended for processing HAS ADOPTED THIS REGULATION:THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1977/95 of 1 1 August 1995 opening and providing for the administration of an import tariff quota for frozen beef intended for processing ('), and in particular Article 6 (2) thereof, Whereas under the Agreement concluded during the Uruguay Round of multilateral trade negotiations the Community has undertaken to open an annual import tariff quota of 50 000 tonnes of frozen beef intended for processing; whereas the rules of application for the quota year 1995/96 starting 1 July 1995 are laid down in Regu ­ lation (EC) No 1977/95; whereas Article 6 of that Regula ­ tion provides for the reallocation of unused import rights by taking into account the actual utilization by the end of February 1996 of import rights, referring to A-products and B-products respectively, Article 1 1 . The quantities referred to in Article 6(1 ) of Regula ­ tion (EC) No 1977/95 amount to a total of 24 332 tonnes . 2. The breakdown referred to in Article 6 (2) of Regula ­ tion (EC) No 1977/95 is established as follows :  24 210 tonnes intended for A-products,  122 tonnes intended for B-products, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 March 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 191 , 12. 8 . 1995, p. 8 .